LEMMON, Justice,
concurring in the Denial of Certiorari.
Shortly after a person was seen in the building by a police officer, defendant was caught inside by a dog from the K-9 police unit. Because of this overwhelming evidence, and because there was no apparent prejudice to defendant from the prosecutor’s failure to comply with his continuing duty in regards to the discovery motion, reversal of a conviction is too high a penalty to exact in this case.
When the record (ór the lack of explanation, as in this case) suggests that the prosecutor deliberately failed to disclose the statement, La.C.Cr.P. Art. 729.5 B authorizes the sanction of constructive contempt of court for willful failure to comply with the discovery articles, even after final disposition of the case. Rather than reverse the fully supported conviction, the more appropriate procedure would be to order a contempt hearing pursuant to Article 729.5 B before a different trial judge.